                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

CHRIS COLE                                                                               PLAINTIFF

v.                                     No. 2:20-CV-02008

FARMERS COOPERATIVE ASSOCIATION
OF VAN BUREN (AR)                                                                      DEFENDANT

                                              ORDER

       The Court has received a report and recommendations (Doc. 5) from United States

Magistrate Judge Mark E. Ford. The Magistrate Judge recommends that the Court deny Plaintiff’s

motion (Doc. 2) for leave to proceed in forma pauperis. No objections have been filed and the

deadline to object has passed. The Court has carefully reviewed the report and recommendations

and agrees with the Magistrate Judge’s analysis of Plaintiff’s financial situation. The report and

recommendations is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the motion (Doc. 2) for leave to proceed in forma

pauperis is DENIED. Plaintiff may pay the filing fee in full within three days of the entry of this

order, and the filing date for the complaint will be the date Plaintiff pays the fee. If the fee is not

paid, the Clerk is DIRECTED to close this case.

       IT IS SO ORDERED this 16th day of March, 2020.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE
